Citation Nr: 1506219	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Stephen M. Ryan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

INTRODUCTION

The Veteran had active duty from August 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his February 2012 Substantive Appeal, VA Form 9, the Veteran requested a videoconference Board hearing.  The requested hearing was conducted in March 2013 by the undersigned.  A transcript is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record (Virtual VA) associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the March 2013 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The issue of entitlement to compensation under § 1151 has been raised by the record.  This issue was previously denied in an October 2011 statement of the case.  However, the Veteran's VA Form 9 was not received by VA until January 25, 2012.  No action was taken on the part of the RO to suggest that this was treated as a timely Form 9, and the issue on appeal was specifically limited to PTSD during the hearing.  As the issue of compensation under § 1151 was not properly appealed to the Board, the Board does not have jurisdiction over this issue.  His January 2012 Form 9 will be treated as a new claim for benefits and the issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development of the claim to reopen the previously-denied claim of service connection for PTSD is warranted. 

First, the Board notes that during his May 2011 VA examination, the examiner noted that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The claims file does not reflect that such records are currently associated with the claims file.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Here, information in the claims file does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this information, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).

Here, if the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, namely an acquired psychiatric condition, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.

The Board notes that since the last denial of the Veteran's claim of service connection for PTSD, 38 C.F.R. § 3.304(f) was amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

In this case, the Veteran's claimed stressors do not relate to fear of hostile military or terrorist activity.  Instead, the stressors described by the Veteran involved the Veteran being confronted with events or circumstances that involved death, but none of the circumstances involved actions by hostile military or terrorist activity.  Therefore, the relaxed criteria do not apply to the Veteran's stressors and they must still be independently verified.

However, the Board notes that, in September 2008, the Joint Services Records Research Center (JSRRC) made a formal finding that the Veteran's claimed stressors associated with his claim for service connection or PTSD could not be corroborated.  The Veteran has since provided more details on the circumstances related to his stressors.  Specifically, in November 2008, the Veteran submitted additional information detailing his stressors along with his claim to reopen the previously-denied claim of service connection for PTSD.  Then, in February 2009, the RO informed the Veteran that the additional information did not meet the minimum level of detail needed for VA to seek assistance from the JSRRC.  Thus, in March 2009, the Veteran submitted the information again, but with additional details involving the exact locations, the approximate dates, as well as the ordinance companies with which he was stationed for each event he described.  The Veteran's claim to reopen was denied again in August 2009.  

Therefore, given the Veteran's compliance with the RO's request for additional information, the RO/AMC should contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate entity to check unit records in order to verify the Veteran's alleged stressors.  The Veteran's summary of the events should be forwarded to the JSRRC or other appropriate entity with a request for any information, to include unit records or any information that the JSRRC believes could verify his alleged stressors.

After the completion of the above, if any or all of the Veteran's stressors are corroborated, the Veteran should be scheduled for a VA examination with an appropriate clinician to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  See 38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion).

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant ongoing VA treatment records from any and all VA facilities where the Veteran has received.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  The RO/AMC shall contact the Veteran and seek clarification regarding whether or not he is in receipt of SSA disability benefits, and if so, whether he is receiving disability compensation for any of the same disabilities (i.e., psychiatric disorder, bilateral hearing loss and tinnitus) for which he is seeking service connection.

3.  If appropriate, the RO/AMC shall then obtain from SSA, the disability decision, as well as all related records concerning the Veteran's application for disability benefits, and associate such records with the claims file.

4.  The RO/AMC should contact JSRRC or any other appropriate entity and request that an attempt be made to verify the Veteran's alleged in-service stressors.  

The Veteran's summary of the events and circumstances of his claimed in-service stressors should be forwarded to the JSRRC with a request for any information, to include unit records or any information that the JSRRC believes could verify his alleged stressors.  If no records are available, a negative reply to that effect is required.

5.  If, based upon the updated record, the Veteran's stressors are corroborated; the RO/AMC should schedule the Veteran for an appropriate in-person VA examination to determine the etiology of any current acquired psychiatric disorder, to include PTSD.  The entire claims folder, as well as a copy of this REMAND, shall be made available to and reviewed by the examiner.

Based on a review of the claims file, the examiner should provide an opinion, consistent with sound medical principles, as whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder, to include PTSD is related to, had its onset or was aggravated during, or was manifested within one year of one of the Veteran's period of active duty.  

If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The VA examiner is requested to provide a thorough rationale for any opinion provided.

6.  Thereafter, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






